Lanzinger, J.,
dissenting.
{¶ 177} As the separate opinions herein show, the constitutional provision that sets forth the governor’s time frame for reviewing duly passed legislation is not clear in demanding a specific result. I conclude that the only two choices a governor has are to sign a bill or to veto a bill with his written objections; otherwise, a bill “becomes law in like manner as if [the governor] had signed it” only upon passage of ten days as the Constitution provides.
{¶ 178} The disputed portion of Section 16, Article II states: “If a bill is not returned by the governor within ten days, Sundays excepted, after being present*422ed to him, it becomes law in like manner as if he had signed it, unless the general assembly by adjournment prevents its return; in which case, it becomes law unless, within ten days after such adjournment, it is filed by him, with his objections in writing, in the office of the secretary of state. The governor shall file with the secretary of state every bill not returned by him to the house of origin that becomes law without his signature.” (Emphasis added.)
{¶ 179} The majority states that this provision of Section 16, Article II “has two clauses: the first pertains to bills presented to the governor when the General Assembly remains in session, and the second applies when the General Assembly has adjourned sine die.” Although it may seem plausible on first glance, on closer look, this interpretation is belied by the actual language in contention.
{¶ 180} Parsing the relevant sentence, we see that the time for review of legislation by a governor begins running on date of presentment, because a bill becomes law if it is not returned within ten days “after being presented to him.” Contrary to the majority’s view, the words “when the General Assembly remains in session” do not appear in Section 16. Instead, the sentence begins with the general rule: the ten days for a bill to become law without the governor’s signature begin to run from the date of presentment. Sundays are not counted in calculating this time. The next clause, “unless the general assembly by adjournment prevents its return,” sets up a condition that alternatively begins the time count with the date of adjournment. If the “adjournment prevents its return,” the bill becomes law unless, within ten days after such adjournment (the “adjournment that prevents its return”), it is filed with the secretary of state.
{¶ 181} The majority states: “We have held that the reference in Section 16, Article II to ‘adjournment’ that ‘prevents * * * return’ of a bill means adjournment of the General Assembly sine die. State ex rel. Gilmore v. Brown (1983), 6 Ohio St.3d 39, 6 OBR 59, 451 N.E.2d 235.” Gilmore, however, does not control here, for in Gilmore, the court merely considered the meaning of the term “adjournment” and held that a temporary recess did not qualify as such for purposes of Section 16. Id. at 40-41, 6 OBR 59, 451 N.E.2d 235. In Gilmore, we did not consider the issue of timing of the adjournment vis-a-vis presentment to determine the governor’s authority to act on a bill.
{¶ 182} Relators and the majority focus solely on the fact of adjournment to contend that there is no difference in whether adjournment occurs before or after the presentment of a bill to the governor. Here, of course, the General Assembly adjourned sine die one day before the bill’s presentment to Governor Taft. Nevertheless, the first “unless” clause suggests that the alternate beginning of the time count for gubernatorial review upon adjournment applies only when adjournment follows the date of presentment. An adjournment cannot “prevent *423[a bill’s] return” unless the bill is already presented, meaning it is in the hands of the governor. This language presumes that the governor has the bill in his possession and has the ability to act upon it. When adjournment occurs after presentment, extra time is allowed, because the time for review begins to tick anew on adjournment rather than presentment.
Vorys, Safer, Seymour & Pease, L.L.P., Suzanne K. Richards, C. William O’Neill, and Richard D. Schuster, for relators.
Marc Dann, Attorney General, and Brian J. Laliberte, Michael W. Deemer, Frank M. Strigari, Pearl Chin, and Christopher R. Geidner, Assistant Attorneys General, for respondent.
Bricker & Eckler, L.L.P., Kurtis A. Tunnell, Anne Marie Sferra, and Maria J. Armstrong, urging granting of the writ for amici curiae Ohio Alliance for Civil Justice, Ohio Manufacturers’ Association, Ohio Chamber of Commerce, National Federation of Independent Business/Ohio, Ohio Council of Retail Merchants, Ohio Business Roundtable, Ohio Chemistry Technology Council, and Ohio Automobile Dealers Association.
{¶ 183} Normally, the ten-day period for the governor’s review begins at presentment. The specific exception that allows more time for review is the legislature’s adjournment sine die after presentment. In that case, the adjournment “prevents [the bill’s] return,” and thus the ten-day period starts again from the date of adjournment. Under this interpretation, the governor always has ten days in which to fully review legislation that is presented to him and is given extra time if the legislature adjourns sine die during his review period. Otherwise, reading the time as relators suggest would mean that a governor will have fewer than ten days — if, as in this case, adjournment occurs before presentment.
{¶ 184} Am.Sub.S.B. No. 117 was presented to Governor Taft on December 27, 2006, the day after the General Assembly’s adjournment. Therefore, the general rule applied, and the review period began on the day of presentment, in this case, a day after adjournment sine die. Because there were two intervening Sundays between the date of presentment and Governor Strickland’s veto, Governor Strickland was authorized to take action to sign or veto the bill on January 8, 2007, as this was the tenth day from presentment.
{¶ 185} After a careful consideration of the text of Section 16, Article II of the Constitution, I must respectfully dissent from the majority’s judgment granting the writ of mandamus.
Marc Dann, Attorney General, and Kent Markus, Special Assistant Attorney General, urging denial of the writ for amicus curiae Governor Ted Strickland.
Daniel T. Kobil, Professor of Law, Capital University Law School, urging denial of the writ for amici curiae eighteen Ohio professors of constitutional law.
Benson A. Wolman, Susan B. Gellman, and Rachel K. Robinson, urging denial of the writ for amici curiae Equal Justice Foundation, Coalition on Homelessness and Housing in Ohio, AARP, National Association of Consumer Advocates, Ohio State Legal Services Association, Legal Aid Society of Cleveland, Legal Aid Society of Columbus, Miami Valley Fair Housing Center, Toledo Fair Housing Center, Northeast Ohio Coalition for the Homeless, Cleveland Tenants Organization, Advocates for Basic Legal Equality, Legal Aid of Western Ohio, and the Cuyahoga County Foreclosure Prevention Program.
Willis & Willis Co., L.P.A., and Todd L. Willis; McDowall Co., L.P.A., and Laura K. McDowall, urging denial of the writ for amicus curiae National Association of Consumer Advocates.